      Case 2:19-cv-00858-WHA-CSC Document 42 Filed 08/17/21 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CARLOS MEDINA, Reg. No. 08028-104, )
                                   )
      Petitioner,                  )
                                   )
  v.                               ) CIVIL ACTION NO. 2:19-CV-858-WHA
                                   )
WALTER WOODS,                      )
                                   )
      Respondent.                  )

                                         ORDER

        On July 27, 2021, the Magistrate Judge entered a Recommendation (Doc. #41)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. With respect to Petitioner’s claims challenging the validity of his conviction and

sentence, the 28 U.S.C. § 2241 petition for habeas corpus relief is DISMISSED for lack of

jurisdiction.

       3. As to Petitioner’s claims regarding entitlement to release on home confinement,

the 28 U.S.C. § 2241 petition for habeas corpus relief is DISMISSED as moot since a more

favorable decision on the merits would not entitle him to any additional habeas relief.

       4. This case is DISMISSED with prejudice.

       DONE this 17th day of August, 2021.


                            /s/ W. Harold Albritton
                            SENIOR UNITED STATES DISTRICT JUDGE
